Beck, J.
i practice court fab™”10 street. There is really no question presented in this case for our decision. From the abstract and amended abstract filecl ky aPPellee, which are not questioned by the appellants, it appears that a motion to dissolve the injunction was presented, and overruled by the judge of the District Court at chambers. The motion was based upon eleven distinct grounds, each involving a separate fact. But the difficulty is that the abstracts fail to show a single one of these facts. The judge does not certify to the evidence submitted to him. He signed a “skeleton” bill of exceptions, but there is nothing in the record to show the evidence intended to be included in the bill of exceptions when it should be filled up.
The evidence as set out in defendants’ abstract consists of a stipulation of facts, and a list of certain documents and records, without an attempt to state the contents, or to set them out in full or in part. But, if we could get any light from this evidence, the difficulty confronts us that it is not shown a particle of it was submitted to the judge deciding the motion. Defendants’ abstract even fails to show that the agreed statement of facts was submitted to the judge. It may be construed to show that the documents and records were considered by him, but it fails to show their purport or substance.
The point is made that the injunction was issued by the clerk of the District Court, while the order therefor by the judge was directed to the clerk of the Circuit Court. But, surprising to say, the abstract fails to show which clerk issued the writ. It shows that an order was made as alleged, but *98does, not show the writ was issued upon it, or that no other order was made to the clerk of the District Court.
The abstracts and records before us must show errors; we will not presume their existence or imagine facts in order to find them. All presumptions must be exercised to support the decision of the court below.
The record and abstract must show, when a point is made upon the evidence, what evidence was introduced, which must be sufficiently set out.
An amended abstract filed by the appellee, unless denied or called in question, will be taken as correct.
Attention to these familiar rules would have avoided the difficulties in this case, and secured its consideration upon the merits.
The decision of the judge of the District Court overruling the motion to dissolve the injunction must be
Affirmed.